5DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Requirement for Information
Examiner is withdrawing the Requirement for Information based upon Applicant’s submission of new figures 1-2 labeled prior art.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 3-4 directed to a non-elected species without traverse (see page 2 of the Office Action dated September 27, 2011.  Accordingly, claims 3-4 been cancelled.

Drawing Objections
The drawings are objected to because:
In figures 2-3 Applicant uses two element numbers, and labels, for the same element. These are element 4 (semiconductor region) and 40 (region). There is no difference between these elements in figure 2. Applicant needs to use only one element number, and label, per element.
In figure 3 Applicant uses two element numbers, and labels, for the same element. These are element 6 (semiconductor region) and 60 (region). There is no difference between these elements in figure 2. Applicant needs to use only one element number, and label, per element.
 Applicant states figure 3 is a cross-section of figure 4 along the line A-A. Line A-A traverses element 16 in figure 4. There is no element 16 in figure 3. Therefore, figure 4 along line A-A cannot be a cross-sectional view shown in figure 3. Applicant may want to change element 16 to another element number.
In figure 4, Applicant uses three elements numbers, and labels, to describe the same element. These element numbers are 6, 60, and 16. See objection 3 above.
Figure 4 is objected to for the same reasons as Drawing Objection 2 and 3 above.
Figure 5 is objected to for the same reasons as Drawing Objection 2 and 3 above. 
Figures 9-11 are objected to for the same reasons as Drawing Objection 2 and 3 above.
Figures 12-15 are objected to for the same reasons as Drawing Objection 2 above.
In Figures 12-15 Applicant uses two element numbers, and labels, for the same element. These are element 8 (concave portion) and 80 (part). There is no difference between these .
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification Objections
Examiner withdraws the specification objection based upon Applicant’s submission of the amendments to the specification.


	
	

Allowable Subject Matter
Claims 1-2, and 5-7 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art does not teach the amendment made on January 21, 2022. 
Examiner also discovered US 2015/0162400 A1. However, this reference does not teach the limitations required for the fourth semiconductor region.



Conclusion
This application is in condition for allowance except for the following formal matters: 
See Drawing Objections above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT WALL whose telephone number is (571)272-9567.  The examiner can normally be reached on Monday to Thursday at 7:30am to 2:30pm PST. Interviews can be scheduled on Tuesday thru Thursday at 10am PST or 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VINCENT WALL/Primary Examiner, Art Unit 2822